DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Status of Claims
This is the non- final office action (RCE) on the merits of Application No. 16/829,039 filed on 03/25/2020. Claims 1-9 and 11-16 are currently pending and have been considered below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. DE10 2019 108 875.5, filed on 04/04/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Busold et al. (EP 1420186 A2)(hereinafter “ Busold”) in view of  De Maziere et al. (US 20080035443 A1) (hereinafter “De Maziere”) and further in view of  Herkommer et al.(US 10408285 B2) (hereinafter “Herkommer”)
Regarding claims 1 and 15, Busold discloses a dual-clutch actuator (fig. 4) with 
a hydraulic pump (e.g. 14, 16, two commonly driven pumps)  including a pump inlet (lower conduits in FIG. 4) and a pump outlet (upper conduits in FIG. 4), the hydraulic pump being driven by an electric motor (M), 
a first clutch hydraulic circuit (e.g. hydraulic circuit of 24), 
a second clutch hydraulic circuit (e.g. the boxed area belongs to 18a),
wherein the first clutch hydraulic circuit has a control valve (24),
wherein the second clutch hydraulic circuit is connected to the hydraulic pump (14) and in turn has a control valve (e.g. 18a), 
wherein the dual clutch actuator further comprises
a first shift hydraulic circuit (e.g. hydraulic circuit of 22a), wherein the shift hydraulic circuit is connected to the hydraulic pump (e.g.16) and has a control valve (e.g. 22a) which has a return connection (e.g. hydraulic line that is connected to 22-24) and
 wherein the first clutch hydraulic circuit (24) is connected to the return connection of the control valve (e.g. 22a) of the first shift hydraulic circuit (22a),
and the first clutch hydraulic circuit is fed only from the return connection of the control valve of the first shift hydraulic circuit upon actuation of the first shift hydraulic circuit and the first clutch hydraulic circuit.
However, Busold fails to disclose the pump has first and second pump outlets and wherein the dual- clutch actuator includes only one hydraulic pump and wherein a first non-return valve is directly connected to the first pump outlet and the first shift hydraulic circuit, and a second non-return valve is directly connected to the second pump outlet and the second clutch hydraulic circuit, such that hydraulic pressure in the first shift hydraulic circuit is maintained when the control valve of the first shift hydraulic circuit is closed without operating the hydraulic pump, and hydraulic pressure in the second clutch hydraulic circuit is maintained when the control valve of the second clutch hydraulic circuit is closed without operating the hydraulic pump. 
De Maziere teaches a hydraulic power control system  (fig. 1) wherein the pump (20) has two outlets (e.g. X, Y) so that two different pressure can be maintained and it is possible to switch to high pressure to low pressure level based on the desire torque, thereby making it possible to minimize power consumption. (see para 9, 17) while maintaining a cooling/lubrication line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to replace dual pumps to a single one as taught by De Maziere in order to simplify the mechanism and reduce costs by reducing parts and make the design more compact. 
Herkommer teaches a fluid arrangement (fig. 9) wherein a first non-return valve (right 28) is directly connected to the first pump outlet (e.g. right side outlet of pump 14) and the first shift hydraulic circuit (e.g. circuit of 62b-f), and a second non-return valve (left 28) is directly connected to the second pump outlet (e.g. left side outlet of pump 14) and the second clutch hydraulic circuit (e.g. circuit of 62a), such that hydraulic pressure in the first shift hydraulic circuit is maintained when the control valve of the first shift hydraulic circuit is closed without operating the hydraulic pump, and hydraulic pressure in the second clutch hydraulic circuit is maintained when the control valve of the second clutch hydraulic circuit is closed without operating the hydraulic pump in order to improve the energy balance in the fluid assembly. (see col. 2, line 29-38)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to add two non-return valve as taught by Herkommer in order to stop the backflow from the clutches (located at the out arrows in FIG. 4) into the hydraulic systems such as valves 22a, 18a, 24, 28 and into the pump (14, 16), and as a result the life and performance of the hydraulic circuit  and pump can be improved and/or lengthened.
As modified, the dual-clutch actuator would have a single pump with two outlets and two non-return valve directly connected to the two outlets.
Regarding claim 2, Busold/ De Maziere/ Herkommer teaches the dual-clutch actuator (fig. 4) according to claim 1, Busold further discloses wherein the second clutch hydraulic circuit (e.g. 18a) is directly connected to the hydraulic pump (e.g. 14).
Regarding claim 3, Busold/ De Maziere/ Herkommer teaches the dual-clutch actuator (fig. 4) according to claim 1, Busold further discloses wherein a second shift hydraulic circuit (e.g. 28) is provided which is connected (via 18a or through pump outlet to bottom of 28) to the hydraulic pump (e.g. 14) and wherein the second clutch hydraulic circuit (e.g. 18a) is connected to a return connection (hydraulic line from 18 to 28) of a control valve (e.g. 18a) with which the pressure in the second shift hydraulic circuit is controlled.
Regarding claim 4, Busold/ De Maziere/ Herkommer teaches the dual-clutch actuator (fig. 4) according to claim 1,  Busold  further discloses wherein a pressure sensor (30) is provided for the first shift hydraulic circuit (18a) and  first and second clutch hydraulic circuits (e.g. hydraulic circuit of 24 and 18a, respectively) connected to the return connection of the corresponding control valve does not have its own pressure sensor. 
Regarding claim 14,  Busold/ De Maziere/ Herkommer teaches the dual-clutch actuator (fig. 4) according to claim 1, Busold further discloses wherein the control valve (22a) for the first shift hydraulic circuit and the control valve (24) for the first clutch hydraulic circuit are arranged in a cascade manner such that the first clutch hydraulic circuit can be fed from the return connection of the control valve of the first shift hydraulic circuit.
Regarding claim 16, Busold/ De Maziere/ Herkommer teaches the dual-clutch actuator (fig. 4) according to claim 1, Busold further discloses wherein the control valve of the first shift hydraulic circuit and the control valve of the second shift hydraulic circuit are proportional valves which control or regulate pressure in the first shift hydraulic circuit and in the second shift hydraulic circuit. (e.g. valve 18a and 22a is 3/2 way pressure regulating valves are preferably used as  proportional pressure control valves designed to be based on a variably adjustable pressure to be able to set different synchronous forces).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Busold et al. (EP 1420186 A2) in view of  De Maziere et al. (US 20080035443 A1) and  Herkommer et al.(US 10408285 B2)  as set forth in the rejection of claim 1 and further in view of  Druten et al. (US 2020/0378492 A1)(hereinafter “Druten”) 
 Regarding claim 5, Busold/ De Maziere/ Herkommer teaches all the elements of the invention as mentioned according to the claim 1 , but fails to disclose wherein a pressure sensor is also provided for the first and second clutch hydraulic circuits connected to the return connection of the control valve.
Druten teaches the dual-clutch actuator wherein a pressure sensor (has no numeral but shown in e.g. 34, see fig. 4) is also provided for the first and second clutch hydraulic circuit (e.g. 10a, 10b) connected to the return connection of the control valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to add pressure sensors as taught by Druten so that pressure characteristic can be better monitored. 
As modified, the dual-clutch actuator would have a pressure sensor is also provided for the first and second clutch hydraulic circuit connected to the return connection of the control valve.
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Busold et al. (EP 1420186 A2) in view of  De Maziere et al. (US 20080035443 A1) and Herkommer et al.(US 10408285 B2)  as set forth in the rejection of claim 1 and further in view of  Mepham et al. (US 2013/0206533 A1)(hereinafter “Mepham”) and Aksel et al. (US 20200120792 A1)(hereinafter “Aksel”).
Regarding claim 6, Busold/ De Maziere/ Herkommer teaches all the elements of the claim 1, but fails to disclose wherein a reservoir is integrated which is divided into two partial volumes with a partition wall, wherein the hydraulic pump has two inputs and the return connection of a control valve of the first clutch hydraulic circuit leads into the partial volume from which the hydraulic pump draws to supply the first clutch hydraulic circuit and the return connection of the control valve of the second clutch hydraulic circuit leads into the partial volume from which the hydraulic pump draws to supply the second clutch hydraulic circuit. 
Mepham teaches the dual actuator (fig. 1) wherein a reservoir (e.g. 18) is integrated which is divided into two partial volumes (e.g. 18a/b, para 17) with a partition wall (e.g. has no numeral, the dotted line), wherein the return connection of the control valve  of the first clutch hydraulic circuit (e.g. 32)  leads into the partial volume from which the hydraulic pump draws to supply the first clutch hydraulic circuit and the return connection of the control valve of the second clutch hydraulic circuit (e.g. 30) leads into the partial volume from which the hydraulic pump draws to supply the second clutch hydraulic circuit. As a result, the supply reservoir can include two different types of fluid. (see para 17)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to employ a reservoir divided into two partial volumes in view of Mepham in order to provide flexibility of the hydraulic system by splitting the reservoir so that two different kind of fluids can be used to cool or lubricate the dual clutch assembly.
As modified, the dual clutch hydraulic system would have a reservoir with a split system.
However, Busold as modified according to claim 1 to include a single pump does not necessarily disclose the pump has two inlets.
Askel teaches a pump device which has two inlet openings (e.g. 3, fig. 3, see para 23, 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold/ De Maziere / Mepham to employ the two inlet pump instead of two pumps in view of Askel in order to provide compact and cost effect design of the hydraulic system without compromising the reliability and security of oil supply.
As modified, the dual clutch hydraulic system would have a pump with two inlets.
Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Busold et al. (EP 1420186 A2)(hereinafter “ Busold”) in view of  De Maziere et al. (US 20080035443 A1) and Herkommer et al.(US 10408285 B2) as set forth in the rejection of claim 1 and further in view of  Muto et al. (US 2017/0248197 A1)(hereinafter “Muto”) and  Druten et al. (US 2020/0378492 A1). Since Muto ref has been recited to teach the device assembly, any claims related to device assembly (claim 8-9) has been written under one motivational statement for the clarification. Since Druten ref has been recited to teach the parking lock assembly, any claims related to this assembly (claim 8-12) has been written under one motivational statement for the clarification.
Regarding claim 8, Busold/ De Maziere/ Herkommer teaches all the elements of the invention as mentioned in claim 1 except a device assembly.
 Muto teaches a device assembly (e.g. 1, fig. 1) for a vehicle axle of a motor vehicle having
 an electric motor (2, see para 18), 
a gearbox (e.g. 20 and 10,see para 19) with an input (e.g. 2b, 11,see para 21) which is connected to the electric motor (1), 
a first (e.g. 10) and a second gear (e.g. 20) and 
an output shaft (e.g. 50) 
a dual clutch (e.g. C1, C2, see para 21) which is 5Docket No. 529356USarranged between the electric motor (1) and the input of the gearbox,
a synchronization assembly (e.g. 16) which is arranged between the first gear (e.g. 10) and the output of the gearbox (e.g. 50)  (see para 61) and 
an actuator (see the rejection of claim 1 of Busold) according to Claim 1.
Druten teaches the drive assembly (fig.10) wherein the first shift hydraulic circuit (e.g. 10c of fig. 10 of Druten ) is coupled with the synchronization assembly of the first gear (see para 61).
Regarding claim 9, Busold/ De Maziere/ Herkommer / Muto/ Druten the drive assembly (e.g. 1, fig.1 of Muto) as modified according to Claim 8. 
Muto further teaches wherein a second synchronization assembly (e.g. 28, fig. 1 of Muto) is provided which is arranged between the second gear (e.g. 20) and the output (e.g. 50) of the gearbox.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Busold to employ the driving device in view of Muto in order to provide a higher degree of reliability and security of vehicle for preventing a backward movement at the time of a stop in a shorter time (See para 7).
As modified, the device assembly would have a dual-clutch actuator and a second synchronization assembly provided between the second gear and output of the gearbox.
Regarding claim 11, Busold/ De Maziere/ Herkommer / Muto/ Druten teaches all the elements of the invention as mentioned in claim 8.
Druten further teaches the drive assembly wherein a parking lock (e.g. 50 of fig. 9, 40/42 of fig. 10) is integrated which is connected to the first shift hydraulic circuit (e.g. 10c).
Regarding claim 12, Busold/ De Maziere/ Herkommer / Muto/ Druten teaches a synchronization assembly (e.g. 16 of fig. 1 of Muto) of the first gear.
Druten further teaches the drive assembly wherein a parking lock (e.g. 50 of fig. 9 of Druten) is integrated which is connected to the first shift hydraulic circuit (e.g. 10c) to which the synchronization assembly (e.g. 16 of fig. 1 of Muto) of the first gear is also simultaneously connected (see para 121 and 129 of Druten).
It would have been obvious to one having ordinary skill art before the effective filing date of the claimed invention to modify Busold/ De Maziere / Muto to employ a parking locking in view of Druten in order to provide an additional safety measurement in case of emergency (see para 41 of Druten).
As modified, the dual clutch hydraulic system would have a device assembly for a vehicle of axle and a parking lock which is connected to the first shift hydraulic circuit to which the synchronization assembly of the first gear is also simultaneously connected.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable Busold et al. (EP 1420186 A2)(hereinafter “ Busold”) in view of  De Maziere et al. (US 20080035443 A1), Herkommer et al.(US 10408285 B2), Muto et al. (US 2017/0248197 A1) and Druten et al. (US 2020/0378492 A1) as set forth in the rejection of claim 8 and further in view of and Knoblauch et al. (US 10,344,829 B2)(hereinafter “Knoblauch”).
Regarding claim 13, Busold/ De Maziere/ Herkommer / Muto/ Druten teaches all the elements of the invention as mentioned in claim 8.
Druten further teaches the drive assembly (fig. 9, 10) wherein a locking hydraulic circuit (e.g. hydraulic line between 40 to 4) is integrated in the actuating system (e.g. 1).
However, Druten fails to disclose a locking differential.
Knoblauch discloses a similar electric axle drive for a motor vehicle wherein a locking differential (e.g. 20, fig. 5) can be actuated by an actuator (e.g. 28) with optimum efficiency of the torque transmission and simple manner. (see col1, line 52-53, col 6, and line 50-67)
It would have been obvious to one having ordinary skill art before the effective filing date of the claimed invention to modify Busold/ De Maziere / Muto/ Druten to employ a locking differential with the hydraulic circuit in view of Knoblauch in order to provide a simple manner actuating system and further optimum efficiency of the torque transmission.
As modified, the dual clutch hydraulic system would have a locking differential connected to a differential hydraulic circuit.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With reference to claim 7, the prior art does not disclose or render obvious a dual clutch actuator comprising the combination of features recited in claim 6 and “wherein a locking differential hydraulic circuit with a control valve is connected to the return connection of the control valve of the first clutch hydraulic circuit.” While a plethora of prior art references include a locking different hydraulic circuit, including one with a control valve, these reference do not locate this circuit at the specific location in the combination recited. There is no reason apparent in the prior art why one would have been led to modify the circuit to include a locking differential in this specific location as opposed to multiple other locations or on its own circuit.

Remarks and Response
Applicant's arguments filed on 6/27/2022 have been fully considered but they are not persuasive per the reasons set forth below. 

Response to Arguments
Applicant contends that Busold/ De Maziere discloses or suggests the newly recited features of claim 1.  While this argument is found persuasive, a new reference (Herkommer et al., US 10408285 B2) has been applied that discloses the new limitation, as appears above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P/Examiner, Art Unit 3655


/STACEY A FLUHART/Primary Examiner, Art Unit 3659